 

AMENDING PURCHASE AGREEMENT

 

 

          THIS AGREEMENT AMENDING THE PURCHASE AGREEMENT made as of the 17th day
of May, 2010, is made as of the 8th day of February, 2012.

 

 

BETWEEN:

 

                     GOLD EXPLORATIONS, LLC, a Nevada Limited Liability Company
having offices at                          

                     1583 Downs Dr., Minden, NV 89423

 

                     (Hereinafter referred to as “Vendor”)

 

                                              OF THE FIRST PART

 

AND:

 

                     VERDE RESOURCES, INC., a Nevada Corporation, having an
office at 905 Venture

                     Way, Mill Valley, CA 94941

 

                     (Hereinafter called “Purchaser”)

 

OF THE SECOND PART

 

WHEREAS:

 

A.     The parties hereto entered into an agreement dated as of the 17th day of
May, 2010 (the “Purchase Agreement”) under which the Purchaser has agreed to
complete the work program recommended by the Vendor to be completed in 2011.

 

B.      The Purchaser has requested an extension of time to complete the work
program recommended by the Vendor to be completed in 2012.

 

C.      The Vendor is prepared to extend the time to the Purchaser to complete
the work program to 2012.  

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises,
and the mutual covenants and agreements hereinafter set forth, the parties
hereto covenant and agree with each other as follows:

 

 

 

--------------------------------------------------------------------------------

 

EXTENSION OF TIME PERIOD

 

1.      The Purchase Agreement be and it is hereby amended as follows:

 

(a)     The year “2011” in paragraph 2 of the Purchase Agreement (as amended by
the Amending Purchase Agreement) be and it is hereby deleted and it shall no
longer have any force and effect and in its place and stead shall be inserted
the year “2012”.

 

CONFIRMATION AND RATIFICATION

 

2.        In all other respects, the Purchase Agreement, as amended hereby,
shall remain the same and be of full force and effect and applicable against the
parties hereto, and the provisions thereof, as amended hereby, are ratified and
confirmed.

 

ENUREMENT

 

3.        This agreement will enure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 

COUNTERPARTS

 

4.        This agreement may be executed in counterpart and all counterparts so
executed shall constitute one agreement binding on all parties hereto.  It shall
not be necessary for each party to execute the same counterpart hereof.

 

IN WITNESS WHEREOF this agreement has been executed by the parties hereto as of
the day and year first written above.

 

GOLD EXPLORATIONS, LLC

 

/s/ H.G. McNeill                                              /s/ Steve Karoyli

 _____________________________             
_________________________________                                                                                     

Authorized Signatory                                    Authorized Signatory

(H.G. McNeill, Partner)                                  (Steve Karolyi,
Partner)

 

 

VERDE RESOURCES, INC.

 

/s/ Stephen Spalding

            ______________________________

Authorized Signatory

(Stephen Spalding, President)  

--------------------------------------------------------------------------------

 